                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Barbara Ann Jackson
                                                           Civil Action No.     19-cv-00590-RBM

                                             Plaintiff,
                                      V.
Commissioner of Social Security                              JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiffs request for remand is DENIED. Defendant's Cross-Motion for Summary Judgment is
GRANTED. The decision of the Commissioner is AFFIRMED.




Date:          1/22/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
